FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                SEPTEMBER 30, 2021
                                                                             STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 174

State of North Dakota,                                   Plaintiff and Appellee
      v.
Jacqueline Carol Demerais,                            Defendant and Appellant

                                No. 20210012

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.

Rachel R. Egstad, State’s Attorney, Grand Forks, ND, for plaintiff and appellee.

Alexander F. Reichert, Grand Forks, ND, for defendant and appellant.
                             State v. Demerais
                               No. 20210012

VandeWalle, Justice.

[¶1] Jacqueline Demerais appealed from a criminal judgment convicting her
of aggravated assault. Demerais argues the evidence at trial was insufficient
to support her conviction for aggravated assault. We conclude that the verdict
is supported by substantial evidence. We summarily affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Demerais also argues, on direct appeal, that she received ineffective
assistance of counsel at trial because her attorney failed to make proper
objections and failed to request a less-included charge. In addressing
ineffective assistance of counsel claims on direct appeal, we noted:

      [A]n ineffective assistance of counsel claim should not be brought
      on direct appeal. Ineffective assistance of counsel claims are best
      brought in a post-conviction relief proceeding where the parties are
      able to fully develop the record. When a claim is raised on direct
      appeal, we review the record to determine if counsel was plainly
      defective. When the record on direct appeal is inadequate to
      determine whether the defendant received ineffective assistance,
      the defendant may pursue the ineffectiveness claim at a post-
      conviction proceeding where an adequate record can be made.

State v. Keener, 2008 ND 156, ¶ 13, 755 N.W.2d 462 (internal citations and
quotations omitted).

[¶3] We conclude the record is not adequate to determine Demerais’
ineffective assistance of counsel claim, but the issue may be pursued in a post-
conviction proceeding where an adequate record can be made. See State v.
Atkins, 2016 ND 13, ¶ 9, 873 N.W.2d 676; State v. Blurton, 2009 ND 144, ¶ 21,
770 N.W.2d 231.




                                       1
[¶4] We affirm the criminal judgment.

[¶5] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                   2